Jenkins, J.
1. A decision on the first writ of error is binding as the law of the case on a second writ of error.. Gray v. Conyers, 70 Ga. 349; King v. Davidson, 72 Ga. 192; Saulsbury v. Iverson, 73 Ga. 733; Western & Atlantic R. Co. v. Third National Bank, 125 Ga. 489 (54 S. E. 621); Southern Bell Tel. Co. v. Glawson, 140 Ga. 507 (79 S. E. 136).
2. The law of this particular case having been fixed and determined in its formet adjudication by this court (Johnson v. Johnson, 14 Ga. App. 194, 80 S. E. 660), the overruling of the plaintiff’s motion for a new trial was not erroneous.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.